In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated February 2, 1970, which denied the application without a hearing. The same court made a second order, dated February 16, 1970, which granted reargument to defendant but adhered to the original decision. Appeal from order dated February 2, 1970 dismissed as academic. That order was superseded by the order which granted reargument. Order dated February 16, 1970 affirmed insofar as it adhered to the original decision. No opinion. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.